Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric King on January 31, 2022.
The application has been amended as follows: 
1.	(Currently Amended) An automated analyzer, comprising:
a first temperature control unit comprising a first measurement unit and a first temperature adjusting mechanism including a first heat exchange device;
a second temperature control unit comprising a second measurement unit having a  photometric device configured to perform optical measurements and a second temperature adjusting mechanism which includes a second heat exchange device;
an air suction duct constructed to supply air sucked from an air suction port to the first heat exchange device and the second heat exchange device;
an air discharge duct formed  separated from the air suction duct to discharge air from the first heat exchange device toward an air discharge port and to discharge air from the second heat exchange device toward the air discharge port; and
a control device configured to control the first temperature adjusting mechanism so that the first temperature control unit is set to a first target temperature and the second temperature adjusting mechanism so that the second temperature control unit is set to a second target temperature higher than the first target temperature, 
wherein the first temperature control unit is disposed at a position closer to the air suction port than a position of the second temperature control unit, and 
wherein the control device is further configured to 
operate a sensor configured to measure a surrounding environment temperature external to the automated analyzer,
set in advance a predetermined surrounding environment temperature range, and
control the first temperature adjusting mechanism of the first temperature control unit so that the first temperature control unit is always set to a target temperature lower than the surrounding environment temperature range.

Claim 2.  (Cancelled) 

3.	(Currently Amended) The automated analyzer according to claim [[2]]1,
wherein the control device is further configured to control switching between heating control and cooling control with respect to the temperature adjusting mechanism of the second temperature control unit depending on the surrounding environment temperature measured by the sensor.

4.	(Previously Presented)  The automated analyzer according to claim 1, further comprising:
a third temperature control unit comprising an incubator or a thermostatic bath managed with temperature accuracy higher than those of the first and the second temperature control units, and
wherein the third temperature control unit is disposed at a position which does not overlap with the air discharge duct in a top plan view.

5.	(Previously Presented)  The automated analyzer according to claim 1,
wherein the air suction port of the air suction duct and the air discharge port of the air discharge duct of an air duct of the automated analyzer are provided on opposite sides of the air duct with respect to each other.

6.	(Previously Presented)  The automated analyzer according to claim 5,
wherein the air suction port of the air suction duct is disposed on a front surface side of the automated analyzer and the air discharge port of the air discharge duct is disposed on a rear surface side of the automated analyzer.

7.	(Previously Presented)  The automated analyzer according to claim 1, further comprising:
a reagent storage apparatus,
wherein the reagent storage apparatus is positioned on a downstream side of air flow in the air suction duct as seen from the air suction port of the air suction duct and is positioned on an upstream side of air flow in the air discharge duct as seen from the air discharge port of the air discharge duct.

Claims 8-9.  (Cancelled)  

10.	(Previously Presented)  The automated analyzer according to claim 1,
wherein the first temperature control unit is a reagent storage apparatus configured to cool and store reagents used for an analysis of samples.

Claim 11.  (Previously Presented)  The automated analyzer according to claim 1,
wherein the photometric device of the second measurement unit of the second temperature control unit is configured to measure a reaction solution of the sample and the reagent.

12.	(Previously Presented)  The automated analyzer according to claim 4,
wherein the third temperature control unit is a reaction promotion unit comprising an incubator or a thermostatic bath constructed to promote a reaction of the sample and the reagent.

13.	(Currently Amended)  An automated analyzer, comprising:
a first temperature control unit comprising a first measurement unit and a first temperature adjusting mechanism which includes a first heat exchange device;
a second temperature control unit comprising a second measurement unit having a photometric device configured to perform optical measurements and a second temperature adjusting mechanism which includes a second heat exchange device;
an air suction duct constructed to supply air sucked from an air suction port to the first heat exchange device and the second heat exchange device;
an air discharge duct constructed to discharge air from the first heat exchange device toward an air discharge port and to discharge air from the second heat exchange device toward the air discharge port;
a control device configured to control the first temperature adjusting mechanism so that the first temperature control unit is set to a first target temperature and the second temperature adjusting mechanism so that the second temperature control unit is set to a second target temperature higher than the first target temperature; and
a third temperature control unit comprising an incubator or a thermostatic bath managed with temperature accuracy higher than those of the first and the second temperature control units,
wherein, in a top plan view, the first temperature control unit is disposed at a first position with respect to the air suction port, the second temperature control unit is disposed at a second position which is farther distanced from said air suction port than said first position, and the third temperature control unit is disposed at a third position which is farther distanced from said air suction port than said second position, and 
wherein the control device is further configured to 
operate a sensor configured to measure a surrounding environment temperature external to the automated analyzer,
set in advance a predetermined surrounding environment temperature range, and
control the first temperature adjusting mechanism of the first temperature control unit so that the first temperature control unit is always set to a target temperature lower than the surrounding environment temperature range.

Claim 14.  (Cancelled)  

15.	(Currently Amended)  The automated analyzer according to claim [[14]]13,
wherein the control device is further configured to control switching between heating control and cooling control with respect to the second temperature adjusting mechanism of the second temperature control unit depending on the surrounding environment temperature measured by the sensor.

16.	(Previously Presented)  The automated analyzer according to claim 13,
wherein the air suction port of the air suction duct and the air discharge port of the air discharge duct of an air duct of the automated analyzer are provided on opposite sides of the air duct with to each other.

17.	(Previously Presented)  The automated analyzer according to claim 16,
wherein the air suction port of the air suction duct is disposed on a front surface side of the automated analyzer and the air discharge port of the air discharge duct is disposed on a rear surface side of the automated analyzer.

18.	(Previously Presented)  The automated analyzer according to claim 13, further comprising:
a reagent storage apparatus,
wherein the reagent storage apparatus is positioned on a downstream side of air flow in the air suction duct as seen from the air suction port of the air suction duct and is positioned on an upstream side of air flow in the air discharge duct as seen from the air discharge port of the air discharge duct.

Claims 19-20.  (Cancelled)

21.	(Previously Presented)  The automated analyzer according to claim 13,
wherein the first temperature control unit is a reagent storage apparatus configured to cool and store reagents used for an analysis of samples.

22.	(Previously Presented)  The automated analyzer according to claim 13,
wherein the photometric device of the second measurement unit of the second temperature control unit is configured to measure a reaction solution of the sample and the reagent.

23.	(Previously Presented)  The automated analyzer according to claim 13,
wherein the third temperature control unit is a reaction promotion unit comprising an incubator or a thermostatic bath constructed to promote a reaction of the sample and the reagent.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner agrees with applicant’s arguments, filed January 06, 2022 that the limitations in claims 1, 7, 13 and 18 have now been sufficiently amended not to invoke an interpretation under 35 USC (f) as outlined beginning on page 9.  Furthermore, the examiner agrees the instant claims are definite with respect to the previous rejection of the claims under 35 USC 112(b). Claims 1 and 13 as currently amended overcome the known prior art, in that the prior art does not teach or suggest the configuration of the control device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374. The examiner can normally be reached Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kathryn Wright/Primary Examiner, Art Unit 1798